—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County *375(Bellantoni, J.), entered August 23, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant police department’s decisions in this case were based on the exercise of reasoned judgment which entitled the defendants to governmental immunity (see Mon v City of New York, 78 NY2d 309 [1991]; Rodriguez v City of New York, 189 AD2d 166 [1993]). Accordingly, the Supreme Court properly granted summary judgment with respect to the negligence causes of action.
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.